Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 1 of 16 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ NATIONAL PENSION FUND,
 BOARD OF TRUSTEES, INTERNATIONAL
  TRAINING INSTITUTE FOR THE SHEET
  METAL AND AIR CONDITIONING
  INDUSTRY,                                       Civil Action No. 1:19-cv-1499
 BOARD OF TRUSTEES, SHEET METAL
  OCCUPATIONAL HEALTH INSTITUTE
  TRUST,
 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ INTERNATIONAL                          Additional Required Service under 29
  ASSOCIATION SCHOLARSHIP FUND, and               U.S.C. § 1132(h) to:
 BOARD OF TRUSTEES, NATIONAL
  ENERGY MANAGEMENT INSTITUTE                     U.S. Department of Labor
 8403 Arlington Boulevard, Suite 300              Attn: Assistant Solicitor
 Fairfax, Virginia 22031                           for Plan Benefits Security
                                                  200 Constitution Ave., N.W.
 Plaintiffs,                                      Washington, DC 20002

 v.                                               U.S. Department of Treasury
                                                  Attn: Secretary of the Treasury
 BURRIS CONSTRUCTION COMPANY, LLC                 1500 Pennsylvania Avenue, NW
 8 East Main Street                               Washington, D.C. 20220
 Moorestown, NJ 08057

 and

 KBWB CONSTRUCTION COMPANY, LLC
 1253 Glen Avenue
 Moorestown, NJ 08057

 Defendants.

      COMPLAINT FOR CONTRIBUTIONS, INTEREST, LIQUIDATED DAMAGES,
                    AND ATTORNEYS’ FEES AND COSTS

        Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

Conditioning Industry (“ITI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”),



                                              1
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 2 of 16 PageID# 2



the Sheet Metal Workers’ International Association Scholarship Fund (“the Scholarship Fund”)

and the National Energy Management Institute Committee (“NEMIC” and together with NPF, ITI,

SMOHIT, and the Scholarship Fund referred to as “the Funds”), hereby complain as follows:

                                           Introduction

       1.      This is a civil action brought by employee benefit plans/trust funds or joint-labor

management organizations, and by the trustees of the Funds, pursuant to Sections 502(a)(3), (d)(1),

(g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2), and 1145, and Section 301(a) of the Labor Management

Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a monetary

judgment against Defendants awarding delinquent contributions, accrued interest, liquidated

damages, audit fees, and attorneys’ fees and costs, as well as those amounts that become due and

owing through the date of judgment, pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§

1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185, the collective bargaining agreement,

and the Trust Documents governing the Funds.


                                      Jurisdiction and Venue

       2.      Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

       3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Plaintiff Funds are administered in this district with their principal place of business in Fairfax,

Virginia. Venue is also properly laid in this district because it is here that Defendants breached the

relevant provisions of the collective bargaining agreement, and consequentially violated Section




                                                  2
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 3 of 16 PageID# 3



515 of ERISA, 29 U.S.C. § 1145, because it is within this district that the relevant provisions of

the collective bargaining agreement are required to be performed.

        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.


                                               Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. § 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The trustees of the NPF are duly authorized trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are individually or jointly referred to

as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

        6.     Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International


                                                  3
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 4 of 16 PageID# 4



Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. § 1002(1), (3), and

a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing apprenticeship training and educational

benefits to eligible employees. ITI is, and at all times material herein has been a jointly

administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. §

186(c)(6). The trustees of ITI are duly authorized trustees whose duty it is to administer the plan

for the benefit of the participants and beneficiaries of ITI. The trustees of ITI are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are individually and jointly referred

to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax, Virginia

22031.

         7.    Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under 29 U.S.C. § 186(c)(9). The trust and its trustees are

individually and jointly referred to as “SMOHIT” in this Complaint. SMOHIT is administered at

8403 Arlington Boulevard, Fairfax, Virginia 22031.

         8.    Plaintiff Board of Trustees, Sheet Metal Workers’ International Association

Scholarship Fund (“Scholarship Fund”) is the collective name of the Sheet Metal Workers’

International Association Scholarship Fund. The Scholarship Fund is an employee welfare benefit

plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(1), (3), and a



                                                 4
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 5 of 16 PageID# 5



multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing funded scholarship benefits.            The

Scholarship Fund is, and at all times material herein has been, a jointly administered trust fund

established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of

the Scholarship Fund are duly authorized Trustees whose duty it is to administer the Scholarship

Fund for the benefit of the participants and beneficiaries of the Scholarship Fund. The Trustees of

the Scholarship Fund are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29

U.S.C. § 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are

individually and jointly referred to as the “Scholarship Fund” in this Complaint. The Scholarship

Fund is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       9.      Plaintiff Board of Trustees, National Energy Management Institute Committee

(“NEMIC”) is the collective name of the trustees of the National Energy Management Institute

Committee. NEMIC is a labor management committee established pursuant to Section 302(c)(9)

of the LMRA, 29 U.S.C. § 186(c)(9), that is funded by contributions under various collective

bargaining agreements. The committee and its trustees are jointly and severally referred to as

“NEMIC” in this Complaint. NEMIC is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       10.     The trustees of the Plaintiff Funds bring this action in their collective names or, as

necessary or appropriate, in the name of the respective trusts or plans, and their participants, and

beneficiaries pursuant to Federal Rule of Civil Procedure 17.

       11.     At all times relevant to this action, Defendant Burris Construction Company, LLC

(“Burris”) has been an employer within the meaning of 29 U.S.C. § 152(2), and Section 3(5) of



                                                 5
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 6 of 16 PageID# 6



ERISA, 29 U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the

meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information

and belief, at all times relevant to this action, Burris has been incorporated in the state of New

Jersey with a principal place of business at 8 East Main Street, Moorestown, NJ 08057 or 1253

Glen Avenue, Moorestown, NJ 08057.

       12.     At all times relevant to this action, Defendant KBWB Construction Company, LLC

(“KBWB”) has been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of

ERISA, 29 U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the

meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information

and belief, at all times relevant to this action, KBWB has been incorporated in the state of New

Jersey with a principal place of business at 1253 Glen Avenue, Moorestown, NJ 08057.

             Collective Bargaining Agreements and Funds’ Governing Documents

       13.     At all times relevant to this action, Burris’ employees were represented for the

purposes of collective bargaining by the Sheet Metal Workers’ International Association, Local

Union No. 27 (“Local 27”) a labor organization representing employees in an industry affecting

interstate commerce.

       14.     At all times relevant to this action, Burris was signatory to, and bound by, a

collective bargaining agreement (“CBA” or “Agreement”) with the Local 27. Pursuant to the

Agreement, Burris was obligated to submit monthly remittance reports and fringe benefit

contributions to the Funds for all hours worked or paid on behalf of their covered employees within

the jurisdiction of Local 27.




                                                6
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 7 of 16 PageID# 7



        15.     Although KBWB is not signatory to the CBA with Local 27, KBWB is an alter ego

of Burris and/or constitutes a single employer with Burris and thus is obligated to contribute to the

Funds for covered employees.

        16.     At all relevant times, Defendants Burris and KBWB shared an interrelation of

operations, common management, centralized control of labor relations, business purpose,

equipment, customers, and common ownership. Specifically:

                a.      William Burris is a principal officer of both Defendant corporations.

William Burris was the sole owner, officer and manager of Burris. William Burris is also co-chief

executive officer and co-chairman of KBWB.

                b.      Defendants employ the same classification or similar classification of

employees, those employees have the same or similar training, and Defendants perform the same

type of work in the same industry in the same geographic market.

                c.      Defendants share an address at 1253 Glen Avenue, Moorestown, NJ 08052

as listed on their corporate filings.

                d.      KBWB uses Burris’ equipment.

                e.      Defendants have an overlapping workforce, where employees work

interchangeably between the two companies.

                f.      Though Burris signed the CBA, KBWB filed remittance reports with the

Funds, provided contributions to the Funds for Burris’ employees, and issued the paychecks to

Burris’ covered employees. Burris employees were under the control of KBWB.

                g.      William Burris confirmed in sworn testimony in a prior proceeding that (1)

KBWB Construction did business as Burris Construction Company, (2) Burris employees that

performed work were controlled by KBWB, (3) KBWB was responsible for payroll and processing



                                                 7
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 8 of 16 PageID# 8



as related to Burris employees, (4) Burris was the party to collective bargaining agreements with

Local 27 but that Burris’ financial records did not reflect the collective bargaining obligations and

liabilities, and (5) the benefit obligations were the obligation of KBWB.

        17.     KBWB was established for the purpose of evading Burris’s obligations under its

collective bargaining agreement, including its obligation to remit pension contributions.

        18.     As an alter ego of Burris, KBWB is an employer within the meaning of 29 U.S.C.

§ 152(2) and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), bound to the CBA with Local 27, and

jointly and severally liable for any obligations of Burris arising from the CBA.

        19.     Pursuant to the CBA, Burris and KBWB are obligated to abide by the terms and

conditions of the Trust Agreements establishing the Funds, including any amendments thereto and

policies and procedures adopted by the Boards of Trustees (“Trust Document”).

        20.     Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of employers in reporting hours worked

and paid, and in reporting the contributions owed for work by employees.

        21.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        22.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month during

which covered work was performed and are delinquent if received thereafter.

        23.     Article V, Section 6(a) of the governing Trust Agreement provides that a

participating employer is liable for an Exit Contribution to the NPF if it: (i) ceases to have an



                                                 8
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 9 of 16 PageID# 9



obligation to contribute to the NPF, and (ii) had an event of withdrawal under Title IV of ERISA

as a result of the cessation of its obligation to contribute but was not required to pay withdrawal

liability under Title IV of ERISA.

       24.     Article V, Section 6(b) of the governing Trust Agreement provides that “[b]y

agreeing to contribute, continuing to contribute, or continuing to be obligated to contribute, to the

Fund, each Employer agrees to pay an Exit Contribution in accordance with Section 6. The

Employer’s obligation to pay an Exit Contribution under this Section 6 is independent of the

Employer’s collective bargaining agreement and continues to apply after the termination of the

collective bargaining agreement (notwithstanding any language to the contrary in the collective

bargaining agreement).”

       25.     An employer meeting the conditions described in Article V, Section 6(a) of the

Trust Agreement shall pay an Exit Contribution to the NPF after the expiration of its collective

bargaining agreement if it ceases to have an obligation to contribute to the NPF as a result of such

expiration, and it did not enter into a successor collective bargaining agreement requiring

contributions to the NPF.

       26.     The amount of an employer’s Exit Contribution is equal to the amount of the

employer’s contributions due for the 36-month period preceding the month in which the employer

ceased to have an obligation to contribute to the NPF.

       27.     An Exit Contribution is required to be paid to the NPF no later than the 20 th day of

the month following the month in which the Fund assessed the Exit Contribution by sending

written demand for the payment of the employer’s Exit Contribution.

       28.     Pursuant to Article V, Section 6(g) of the Trust Agreement, an Exit Contribution is

a type of contribution that an employer is obligated to pay under the Trust Agreement. As such, an



                                                 9
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 10 of 16 PageID# 10



employer’s failure to make an Exit Contribution constitutes a delinquency and is treated in the

same manner as any other delinquent contribution.

        29.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if Defendant

fails to timely submit the contractually required remittance reports and contribution payments or

Exit Contribution, and the Funds file a lawsuit to recover the unpaid contributions or Exit

Contribution, Defendant is required to pay the following amounts to the Funds:

                a.       Interest on the delinquent contributions at a rate of .0233% per day,

compounded daily;

                b.       Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions paid after the due date for payment of such contributions, but

before litigation is initiated;

                c.       Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or twenty percent (20%) of the delinquent contributions owed upon

commencement of litigation; and

                d.       The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

        30.     Because it is an alter ego, KBWB is also jointly and severally liable for a prior

judgment against Burris.

        31.     The Funds filed a previous suit against Burris in this Court on December 22, 2016

for unpaid contributions, interest, and liquidated damages due for the period of April 2014

through November 2016. See Case No. 1:16-cv-1595-LO-JFA.




                                                 10
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 11 of 16 PageID# 11



       32.       Burris failed to file an answer or other responsive pleading and the Funds filed a

motion for default judgment on April 7, 2017. See Case No. 1:16-cv-1595-LO-JFA; Dkt. No. 7.

       33.       The Funds’ motion was granted and judgment by default was entered against

Burris on June 21, 2017 in the amount of $44,577.88. See Dkt. No. 14. Burris has not appealed

this judgment.

       34.       Burris has failed to make any payment on the judgment and the entire amount of

the judgment plus post judgment interest remain outstanding. KBWB is jointly and severally

liable for the judgment amounts.

       35.       Additionally, the NPF’s records show that Burris ceased to have an obligation to

contribute to the NPF and had an event of withdrawal under Title IV of ERISA as a result of the

cessation of its obligation to contribute before December 31, 2016, but was not required to pay

withdrawal liability under Title IV of ERISA. Therefore, Burris also owes an exit contribution

pursuant to V, Section 6(a) of the governing Trust Agreement. As an alter ego and/or successor,

KBWB is jointly and severally liable for the exit contribution.


                                     Count I - Prior Judgment

       36.       Plaintiffs reallege and incorporate Paragraphs 1 through 35.

       37.       This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       38.       A judgment of $44,577.88 was entered against Burris in this Court on June 21,

2017 under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1145, and

Section 301 of the LMRA, 29 U.S.C. § 185 for unpaid contributions, interest, and liquidated

damages due for the period of April 2014 through November 2016.




                                                  11
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 12 of 16 PageID# 12



       39.     Burris has failed to make payment on the judgment and the entire amount plus

post judgment interest at a rate of 8.5% per year remains outstanding.

       40.     Burris’s continued failure to pay the amounts due have caused irreparable harm to

the plan participants in the form of loss of earnings and expenses of the Funds, endangered the

eligibility of covered members’ pension benefits, and other harm. Burris’s failure and refusal to

comply with its obligations creates an atmosphere in the industry that encourages other employers

to do the same.

       41.     Burris and KBWB are alter egos and/or constitute a single employer. As such,

KBWB is jointly and severally liable for the prior judgment. Accordingly, the Funds seek a

judgment against KBWB in the amount of $44,577.88 plus post-judgment interest.

                                  Count II - Exit Contribution

       42.     Plaintiffs reallege and incorporate Paragraphs 1 through 41.

       43.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       44.     Burris is obligated under the terms of the CBA, Trust Agreement, and Section 515

of ERISA to pay an Exit Contribution if Burris (i) ceases to have an obligation to contribute to the

NPF, and (ii) had an event of withdrawal under Title IV of ERISA as a result of the cessation of

its obligation to contribute, but was not required to pay withdrawal liability under Title IV of

ERISA. The Exit Contribution is equal to the contributions due from Burris for the 36-month

period preceding the month in which it ceased to have an obligation to contribute to the NPF.

       45.     Pursuant to Article V, Section 6 of the Trust Agreement, Burris’ obligation is

independent of the CBA and continues to apply after its termination notwithstanding any language

to the contrary.



                                                12
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 13 of 16 PageID# 13



       46.     As of December 31, 2016, Burris ceased to have an obligation to contribute to the

NPF because the Agreement expired and Burris did not enter into a successor collective bargaining

agreement.    This    constituted   a   withdrawal     under      Title   IV   of   ERISA,    but

Burris was not required to pay withdrawal liability under Title IV of ERISA. As such, the NPF

assessed an Exit Contribution against Burris in the amount of $51,231.76.

       47.     To date, Burris has failed to pay any portion of the Exit Contribution due to the

Fund, despite its obligation to do so under the CBA, the Trust Agreement, and Section 515 of

ERISA, 29 U.S.C. § 1145.

       48.     Pursuant to Article V, Section 6(g) of the Trust Agreement, an Exit Contribution is

a type of contribution that an employer is obligated to pay under the Trust Agreement. As such, an

employer’s failure to make an Exit Contribution constitutes a delinquency and is treated in the

same manner as any other delinquent contribution. Accordingly, Burris owes interest on the

unpaid Exit Contribution in the amount of $2,744.89 (through November 8, 2019) and liquidated

damages in the amount of $10,246.35. While the Exit Contribution remains unpaid, interest

continues to accrue on the delinquent Exit Contribution.

       49.     Burris and KBWB are alter egos and/or constitute a single employer. As such,

KBWB is jointly and severally liable for the audit amounts due.

       50.     Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g) and the Trust Agreement,

Plaintiffs are entitled to recover all costs of this action from Defendants, including reasonable

attorneys’ fees and court costs.

       51.     Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendants to obtain the outstanding Exit Contribution. Defendants have not responded to

the NPF’s correspondence.



                                               13
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 14 of 16 PageID# 14



       52.       Defendants’ continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the NPF, endangered the

eligibility of covered members’ pension benefits, and other harm. Defendants’ failure and refusal

to comply with their obligations creates an atmosphere in the industry that encourages other

employers to do the same

       WHEREFORE, Plaintiffs request a judgment against Defendants for all amounts due to

the Funds as follows:

       1.        Declare that Burris and KBWB are alter-egos and/or constitute a single employer

and are joint and severally liable for each other’s debts;

       2.        Declare that Burris and KBWB are delinquent in remitting owed contributions to

the Funds pursuant to the Agreement and Trust Document;

       3.        Enter judgment against KBWB for the prior judgment against Burris in the amount

of $44,577.88, plus post judgment interest;

       4.        Require Defendants to satisfy the prior judgment against Burris;

       5.        Award NPF a judgment for Defendant’s delinquent Exit Contribution in the amount

of $51,231.76;

       6.        Enter judgment against Defendant for interest on the Exit Contribution at a rate of

0.0233% per day, compounded daily, from the date due until the date paid or the date of the

judgment in the amount of at least $2,744.89;

       7.        Enter judgment against Defendant for liquidated damages in an amount equal to the

greater of interest on the Exit Contribution calculated at the above rate, or 20% of the Exit

Contribution in the amount of at least $10,246.35;




                                                 14
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 15 of 16 PageID# 15



       8.     Enter judgment against Defendants for all attorneys’ fees and costs incurred by the

Funds in pursuing the delinquent amounts as provided by Section 502(g) of ERISA; and

       9.     Award such other relief as the Court deems just and proper.


                                    Respectfully Submitted,


                                           /s/ Diana M. Bardes
                                    Diana Bardes (Bar No. 81831)
                                    Mooney, Green, Saindon, Murphy & Welch, P.C.
                                    1920 L Street, NW, Suite 400
                                    Washington, D.C. 20036
                                    (202) 783-0010
                                    (202) 783-6088 facsimile
                                    dbardes@mooneygreen.com
                                    Counsel for Plaintiff Funds
Dated: November 26, 2019




                                              15
Case 1:19-cv-01499-RDA-TCB Document 1 Filed 11/26/19 Page 16 of 16 PageID# 16



               CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 26th day of November, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR CONTRIBUTIONS, INTEREST, LIQUIDATED
DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220



                                                     ______/s/ Diana M. Bardes________
                                                     Diana M. Bardes




                                                16
